                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


 UNITED STATES OF AMERICA

                                                            Criminal Number: 19-64-RGA
            V.

 LEOCADIO VALLARTA ISIP, JR.,

                    Defendant


                                     MEMORANDUM ORDER

           Defendant filed a motion to suppress (D.I. 45) to which the Government responded (D.I.

46) and Defendant replied. (D.I. 49). Thereafter, I held an evidentiary hearing. (D.I. 50). At

the conclusion of the hearing, I requested further submissions, which were duly submitted. (D.I.

58, 62).

       The issue raised by the motion to suppress is fairly narrow. Defendant was approached

at his place of employment, taken by law enforcement to a nearby police station, where, after a

waiver of his Miranda rights, he gave a lengthy interview. The action at the police station was

video-recorded, and it is uncontested that the waiver of Miranda rights and subsequent interview

at the police station complied with Defendant's Fifth and Sixth Amendment rights when

considered in isolation. Defendant's motion is based on the theory that his rights were violated

before he got to the police station, and that the earlier violation tainted the otherwise lawful

interrogation at the police station. (D.I. 45 at 14-16, relying on Missouri v. Seibert, 542 U.S.

600,604 (2004) ("midstream recitation of warnings after interrogation and unwarned confession

could not effectively comply with Miranda's constitutional requirement ... [making the


                                                  1
statement] inadmissible.")). As he stated in his motion, "The questioning [at Perdue] lasted

approximately an hour and no Miranda warnings were given or waived." (D.I. 45 at 2).

       I took the matter under advisement at the conclusion of the hearing because there was

conflicting testimony between the law enforcement agents (principally, the case agent, SA

Thomas) and Defendant, and Defendant bolstered his testimony with excerpts from the videotape

that he argued supported his version of events. I did not think that I could evaluate the

videotape excerpts without giving the Government the opportunity to put them in context, which

would have been quite difficult with a two-hour videotape for which there was no transcript.

       Having now reviewed all of the evidence, and, in particular, the Government's

submission putting the excerpts into context, I conclude that where Agent Thomas and Defendant

differed in their testimony, the testimony of Agent Thomas is more credible, and I accept it. I do

not see the excerpted statements as being only explainable by there having been previous

interrogation. I also note that Agent Thomas and the other two law enforcement officers were

not always consistent, but I do not find that disconcerting. In my experience, which I think

accords with common sense, a police officer who is accompanying out-of-jurisdiction law

enforcement will often not pay great attention to what they are doing because the officer's job is

as a liaison, not as an investigator. I would generally expect more attention from an

accompanying agent from the same investigative agency, but in this case the accompanying

agent had the functionally distinct task of being the computer forensic component of the

investigative team.

       In essence, the relevant facts are that Agent Thomas and others met Defendant no earlier

than about 5:05 p.m. on April 17, 2018, at a Perdue Farms meeting room. (Tr. at 53). There


                                                2
were introductions, display of credentials, an explanation of why law enforcement was there, a

Miranda recitation 1 (but without any request that Defendant then and there waive his Miranda

rights), the group going out to the large parking lot to look for Defendant's vehicle, a search of

the vehicle with a search warrant (D.I. 45 at 2; Tr. at 14-15), transport of Defendant and law

enforcement the relatively short distance to the Milford Police Station, and their arrival there at

5:30 p.m. This is consistent with the Government's version of events, not Defendant's. The

amount of time that the Perdue events could have taken is constrained by the Milford Police

dispatch records (GX-1) establishing when Defendant could first have met law enforcement and

when Defendant arrived at the police station. There was not enough time for Defendant's

version of events to have happened. He was not interrogated before his arrival at the police

station.

           Thus, there was no violation of Defendant's rights while he was at Perdue and on his way

to the police station, and thus there is no taint that would impact Defendant's otherwise valid

waiver of his rights at the police station.

           The motion to suppress (D.I. 45) is DENIED.



                                                       Entered this i.tJ._ day of January, 2020.




                                                       United States D' trict Judge


1
   The exact content of the Miranda recitation was not stated. Defendant's position was not that
it was insufficient, but that it did not occur at all. The fact that Agent Thomas referred to the
previous Miranda warnings during the videotaped interview with no contradiction by Defendant
(Def. Ex. 1 at 10:45 - 10:50) convinces me that she did in fact give them earlier.
                                                  3
